HildaY, Judge
(concurring in the result) :
I concur in the result.
I agree that failure to instruct the court-martial that the German witnesses were accomplices constituted error prejudicial to the substantial rights of the appellant and requires a reversal of this case.
Should the majority opinion, however, be intended to hold that the receiver of stolen property is, in all instances, an accomplice, upon the trial of the thief, I disassociate myself from that holding.
There is a definite division of authority on this question. For a collation of authorities on each side of the matter, see 9 ALR 1397. In 32 ALR 449 there is an additional listing of authorities in various jurisdictions, both to the effect that such a witness is an accomplice and that he is not. In 111 ALR 1398 there is still another listing which indicates a continuing division of authority as to whether the thief is an accomplice of the receiver of stolen property, and vice versa.
To my knowledge, this Court has not as yet passed on this specific problem. I find a similar dearth of Federal authority on the general question presented.
In my opinion, there is no necessity for our deciding that question in this case. Appellate defense counsel, in their brief, point out that even in juris*21dictions in which it is held that the receiver is not an accomplice of the thief, an exception is recognized in those cases in which it is shown that a prior plan existed between the thief and the receiver. Counsel cite People v Davis, 124 Cal App 2d 173, 268 P2d 66 (1954); State v Slothower, 56 Mont 230, 182 Pac 270 (1919) ; and People v Malone, 167 Cal App 2d 400, 334 P2d 217 (1959). In addition, I refer the interested reader to the cases to the same effect collated in 111 ALR, supra, at page 1402.
The only Federal case which has come to my attention specifically involving the question of a thief being an accomplice of the receiver, or vice versa, is Stephenson v United States, 211 F2d 702 (CA 9th Cir) (1954). Therein, after observing the “general rule” is that the thief is not an accomplice of the receiver of stolen property, the court went on to state:
“To the general rule, however, there is increasing recognition of an exception to the effect that where the thief and the receiver of the stolen property enter into an agreement prior to the larceny for one to steal and the other to receive, the thief is an accomplice of the receiver and vice versa. Yeargain v State, 1935, 57 Okl Cr 136, 45 P 2d 1113; State v Keithley, 1928, 83 Mont 177, 271 P 449. The exception is based on the distinction between one who is an accessory both before and after the fact and one who is merely an accessory after the fact. The theory is that the previous arrangement between the thief and receiver amounts in effect to a conspiracy for both the theft and receipt of the stolen property. Under such circumstances the usual test for determining an accomplice is met since the thief and the receiver can be prosecuted for both the theft and receipt of stolen property. See, Aaronson v United States, 4 Cir, 1949, 175 F 2d 41.”
The record in this case reveals that the German witnesses, as well as Fort-ney, were active participants in prearranged plans to steal gasoline on several occasions, and for the sale of the same. The Government’s evidence was to the effect that appellant visited the home of one of the German witnesses on several occasions to make plans for the theft and purchase of gasoline. By prearrangement, German witnesses took their trucks containing empty drums to a prearranged spot to meet American soldiers and consummate the delivery of stolen gasoline. They participated in drawing gasoline from American military tank trucks. The deliveries were made at night in secluded areas, and the price paid for the gasoline was well below the current German market price.
In concurring in the reversal of this case, it is my view that the case comes within Stephenson v United States, supra, the only Federal decision of which I am aware on this question. I prefer to pretermit my decision as to which line of decisions this Court should follow on the general question as to whether, under different circumstances, a receiver is an accomplice of the thief, until such decision is necessary.
As to whether the German receivers were guilty of an offense under German law, I merely point out that the evidence clearly shows their guilt were they amenable to trial by court-martial. And, because the military judicial system is extraterritorial and world-wide in its application, a determination of the accomplice question must be uniform and independent of culpability under local law. See United States v Dial, 9 USCMA 700, 26 CMR 480; United States v Plante, 13 USCMA 266, 32 CMR 266. Cf. United States v Roark, 8 USCMA 279, 285, 24 CMR 89.
I, therefore, join in the holding of instructional error.
Turning to the other items considered by my associates, it is clear the atmosphere in which this trial was conducted falls far short of the decorum and impartial conduct which should permeate the trial of those charged with serious crime. Poor judgment is evident. However, I am not prepared to state the same constitutes unprofessional conduct or sharp practice.
Granted that the Manual for Courts-*22Martial, United States, 1951, paragraph 406 (1) (a), permits the president of the court-martial to prescribe the uniform to be worn, such provision was never intended to give any advantage to either side. That rejection of the appellant’s request to appear in Class A uniform, and direction that the court appear in fatigues, was of distinct advantage to the prosecution is manifest on the face of this record. That it so appeared to the law officer seems clear from his permitting the accused on trial to sit with the audience attired in a jacket bearing the name plate of another. The record indicates the law officer was a stranger to the post and had arrived that day. For aught that appears, he knew nothing of the reason for the unusual circumstance of a court convened in fatigues. At the early stages of the trial it became evident that at least a contention of unfair advantage was presented. The law officer would have been well advised to have suspended the trial for a sufficient period to have the court and the accused attired in accordance with custom and without danger of disadvantage to the accused.
I am not prepared to hold that this action constituted reversible error. Such holding is not necessary to our disposition of this case. We can confidently believe a similar indiscretion will not again transpire in this case. This Court is not in a position to supervise the uniform to be worn at individual trials. Neither does this case present the problems present in United States v West, 12 USCMA 670, 31 CMR 256.
The principal opinion discusses a third question, which was neither assigned at this level nor granted by this Court. It has to do with the terms of the pretrial agreement made with the witness, Private Fortney. This witness was an admitted thief. In addition, he was admittedly disloyal to his partners in crime. I do not endorse an agreement with such a character which places his cooperation on a contingent basis, such as one year off his sentence for each accused against whom he testifies. The wisdom of such a bargain is open to very serious question. However, some type of bargain is either expressed or implied in every deal with one who “turns state’s evidence.” In exchange for his testimony, he either goes free or receives a sentence less than he knows he deserves. Nevertheless, he remains a competent witness, as that term is known to the law. Fort-ney remains a competent witness and the Government carries the burden of establishing some credibility in him.
The principal opinion cites the case of Williamson v United States, 311 F2d 441 (CA 5th Cir) (1962). In that case, one judge of a three-judge panel — with one of the others concurring specially and the remaining judge dissenting— disapproved an agreement with an “undercover agent.” There, the agent was employed under an agreement that he was to be paid a specified amount for “catching” a named individual violating the liquor laws. Conceding the lack of previous decisions involving a contingent fee agreement as to crimes not yet committed, the court refused to sustain a conviction resulting from the evidence of such agent. I point out that, among other distinctions, that case involved entrapment — not, as here, a completed crime as to which the witness incriminated himself and pleaded guilty. In view of the possibility of a rehearing, I feel it necessary that we indicate Private Fortney to be a competent witness.
Clearly, however, the law officer’s instructional error requires that appellant’s conviction be overturned. I, therefore, join in reversing the decision of the board of review.